FOLLETT, J.
(dissenting). The determination of an officer or board while exercising judicial or quasi judicial functions cannot be reviewed on a writ of certiorari unless it is granted and served within four months after the determination is made. Code Civ. Proc. § 2125. This section is applicable to a review of the action of the board of police in removing an officer from the force, and the writ should be dismissed when it appears on its face that it was not granted within the time limited by the section. People v. Mac-Lean, 64 Hun, 205, 19 N. Y. Supp. 56. However the purpose of this writ may be attempted to be concealed, the ultimate object which the relator seeks to attain by it is the review and reversal (1) of his own act,—his resignation,—and (2) the acceptance of it by the board of commissioners. The relator executed his resignation August 13, 1889, and it was accepted by the board the next day. We find no evidence in the record affirmatively showing the date when the relator first complained to the board that his resignation was obtained by duress, but we find none showing that he made any complaint prior to December, 1889, when the first writ of certiorari was issued; and the commissioners state in their opinion that he first “questioned his resignation” in December, 1889. There is no evidence that the board did not act in good faith in accepting the resignation, and without notice of any of the matters by which the relator now seeks to invalidate his act, and the unexplained delay of more than four months before the relator sought to repudiate his resignation, which, at most, was only voidable (62 Hun, 42, 16 N. Y. Supp. 401), is inexcusable laches. On the 16th of February, 1893, the writ now before the court was granted; more than three years and a half after the action was taken or determination (if it can be called such) was made which he seeks to reverse. His present application, by reason of the provision of the section of the Code before cited, is too late. It may be said that the relator does not seek by this writ a review and a reversal of the acceptance of his resignation, but a review and a reversal of the resolution of February 7, 1893. Suppose the board should reconsider its action of August 14, 1889, and refuse to reverse it, it is plain, we think, that the lapse of time would prevent this court from reviewing their determination on a writ of certiorari. To review their action of August 1.4, 1889, under the form of reviewing their action of February 7, 1893, would be doing indirectly that which the court has no power to do directly. Such a practice would enable persons feeling aggrieved by the determination of boards or officers exercising judi*1111cial powers to remain silent until after the time to review their action had expired, and then present a request to the board or officer that their original determination be reconsidered and revoked, and, if the request were refused, to review both determinations under one writ. This procedure would be in violation of the language and! the spirit of the Code and the rules of the common law governing the procedure on such writs. Entertaining this view of the case, it becomes unnecessary to determine whether the adjudication under the first writ of certiorari is a bar to these proceedings instituted by the third one. • Singularly enough, the judgment entered on the first writ is not pleaded nor proved, and we know nothing of its provisions except as gathered from the opinion reported in 10 N. Y. Supp. 511. It being apparent that by the relator’s delay the ultimate relief which he seeks cannot be granted, this writ should be quashed, but without costs to either party.